     Case 7:17-cv-05018-PMH Document 162 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
 WILLIAM L. EDWARDS,
                                                             ORDER
                         Plaintiff(s),
                                                             17-cv-5018 (PMH)
v.

HENRY DANIELS et. al.,

                         Defendant(s),

---------------------------------------------------------X

        The Court held a case management conference today, at which plaintiff, who is

proceeding pro se and in forma pauperis, appeared by telephone, and counsel for

defendant(s) appeared by telephone. Accordingly, it is HEREBY ORDERED:

        For the reasons set forth at today’s conference, plaintiff’s outstanding discovery

requests (see Doc. 148) are DENIED, except as follows:

        3-4,
        6-9.     RULING DEFERRED. Defense counsel shall provide the Court, via
                 email, within 1 week of the date of said Order, copies of the
                 directives/policies referenced in requests 3, 4, 6, 7, 8, and 9, after which
                 the Court will determine whether Defense counsel must provide these
                 documents to Plaintiff.

        28.      GRANTED. Defense counsel shall provide Plaintiff a new HIPAA
                 authorization for Plaintiff’s medical records at Fishkill. Once received, the
                 Plaintiff is to sign and send back to Defense counsel. Once completed,
                 Defense counsel shall provide Plaintiff any correspondence between
                 Plaintiff and Sing Sing Correctional Facility’s Office of Mental Health
                 Unit Chief, exchanged in August or September 2014, to the extent such
                 correspondence exist.

        33.      GRANTED. Defense counsel shall provide the Court, within 30 days of
                 the date of said Order, a response as to whether a “Tracking Sheet” exists.
                 To the extent such document exists, Defense counsel shall provide
                 Plaintiff with a copy.
    Case 7:17-cv-05018-PMH Document 162 Filed 04/30/20 Page 2 of 2



       Further, to the extent Plaintiff is able to obtain the documents in requests 11, 12

and 14, Plaintiff shall provide copies to Defense counsel.

       The next conference will be scheduled once the Court receives and reviews

the requested documents from Defense counsel.

       Copies mailed by Chambers to the pro se Plaintiff.

Dated: New York, New York                            SO ORDERED:
       April 30, 2020

                                                     ______________________________
                                                     Philip M. Halpern
                                                     United States District Judge
